UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 15-2442


UNITED STATES ex rel. ROBERT C. SEARLE,

                    Plaintiff − Appellant,

             v.

DRS C3 & AVIATION COMPANY; THE TOLLIVER GROUP, INC.,

                   Defendants – Appellees,

             and

DRS TECHNICAL SERVICES, INC.,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:14−cv−00402−CMH−TCB)


Submitted: November 29, 2016                             Decided: February 23, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, THE BROWN FIRM PLLC, Alexandria, Virginia; Dequilla
Wayne White, Leesville, Louisiana, for Appellant. Walter Brad English, Emily Jones
Chancey, MAYNARD, COOPER & GALE, P.C., Huntsville, Alabama; Stephen
Obermeier, WILEY REIN LLP, Washington, D.C., for Appellee The Tolliver Group, Inc.
Richard L. Beizer, Amy S. Lee, CROWELL & MORING LLP, Washington, D.C., for
Appellee DRS C3 & Aviation Company.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Robert Searle appeals the district court’s grant of summary judgment to DRS C3

& Aviation Company (“DRS C3”) and The Tolliver Group, Inc. (“TTGI”), whom he

accused, along with DRS Technical Services, Inc. (“DRS TSI”), of violating the False

Claims Act and conspiring to defraud the government. Searle also appeals the district

court’s denial of his motions to strike declarations that DRS TSI, DRS C3, and TTGI

(collectively, the “Defendants”) submitted in support of summary judgment. The district

court held that the declarations were admissible and found them to be “an insurmountable

hurdle” for Searle because they effectively absolved the Defendants of any liability. U.S.

ex rel. Searle v. DRS Tech. Servs., Inc., No. 1:14-CV-00402, 2015 WL 6691973, at *1

(E.D. Va. Nov. 2, 2015). We agree, and therefore affirm.



                                            I.

                                           A.

      In February 2009, the United States Army’s Tank-automotive and Armaments

Command (“TACOM”) awarded blanket purchase agreement contract W56HZV-09-A-

A902 (the “Base Contract”) to DRS TSI. In August 2011, TACOM awarded Task Order

10 under the Base Contract to DRS TSI. DRS TSI and DRS C3 executed a novation

agreement whereby, effective April 2012, DRS C3 succeeded to DRS TSI’s interest in

Task Order 10.     Through a novation agreement effective September 2012, TTGI

succeeded to DRS C3’s interest in Task Order 10.




                                            3
      Task Order 10 required the contractor to create and deliver to TACOM three

Technical Manuals that military field users could use to support and maintain the 910

MCV-Mine Clearing System (the “Mine-Clearing Vehicle”).           The contractor had to

comply with the requirements of Task Order 10’s Performance Work Statement (the

“PWS”). Task Order 10’s PWS required the contractor to, inter alia: perform all work in

accordance with government standards; implement and maintain an effective quality

control program; and submit deliverables as directed by the government.

      Task Order 10 also stated that a Contracting Officer Representative would provide

Government Furnished Information comprising, among other things, commercial off-the-

shelf manuals and a Technical Data Package from the original equipment manufacturer.

The government was unable, however, to purchase all of the necessary engineering and

technical data constituting the Technical Data Package from the Mine-Clearing Vehicle’s

original equipment manufacturer, and thus could not provide the Technical Data Package

to TTGI. Instead of terminating Task Order 10 for convenience, the government chose to

allow TTGI to proceed. The government updated the PWS to reflect the unavailability of

the Technical Data Package and to instruct the contractor to use “commercial off the shelf

manuals [and a Mine-Clearing Vehicle] . . . as source data.” J.A. 98–101.

                                           B.

      In May 2015, Searle filed his first amended complaint on behalf of the United

States, wherein he alleged that the Defendants violated 31 U.S.C. § 3729(a)(1)(A) of the

False Claims Act by falsely stating through certifications and proofs of claims that the




                                            4
Technical Manuals complied with the PWS. 1          In particular, Searle alleged that the

Defendants failed to comply with the PWS by producing the Technical Manuals without

the Technical Data Package and including information—references to gloves and a

gasket, among other things—in deliverables that deviated from military standards and

regulations.    Searle also alleged that the Defendants, “through agreement including

novation agreements,” conspired to defraud the government in violation of

§ 3729(a)(1)(C). J.A. 62–63.

       The case proceeded to discovery, and the parties submitted cross-motions for

summary judgment. In support of their motions for summary judgment, the Defendants

submitted declarations by Travis Christner and Mark Miller. Searle moved to strike the

declarations.

       Christner was the government’s Contracting Officer Representative for Task

Order 10. In that position, he “became familiar with the requirements of” the Base

Contract and Task Order 10 and had “primary responsibility for ensuring that the

contractors’ performance” conformed to Task Order 10’s requirements. J.A. 419. As

TTGI’s Program Manager for Task Order 10, Miller became “familiar with the

requirements of Task Order 10, and TTGI’s performance thereunder.” J.A. 364.

       In his declaration, Christner states that the only certifications that the Defendants

were required to submit were for “the Operator Manual [Preliminary Technical Manual]

       1
         Searle filed his first complaint in April 2014. The government declined to
intervene in the action, and the district court subsequently dismissed Searle’s complaint
without prejudice for failure to plead fraud with particularity.



                                             5
# 1 and the Maintenance Manual [Preliminary Technical Manual] # 1.” J.A. 425. He

“reviewed and accepted [those] certifications.”       J.A. 425.   Christner concludes his

declaration by stating that

              DRS TSI, [DRS C3,] and TTGI have performed to date as required
       under the Base Contract and Task Order 10 as modified. To the extent that
       [Searle] challenges what he perceives to have been deviations from the
       PWS or other requirements, those deviations to date were knowingly
       accepted by the government.

J.A. 430. Miller concludes his declaration in a similar fashion, stating that TTGI has not

submitted any false claims or certifications.        Christner’s and Miller’s declarations

generally track each other, and each provides material relevant to the allegations in

Searle’s complaint. We summarize relevant parts below.

                               1. Certifications and Invoices

       The Christner declaration states that, contrary to the allegations in Searle’s

complaint, the Defendants did not and were not required to submit “certification of the

accuracy and completeness of work to TACOM, including conformity to all standards

[and] regulations . . . in the PWS.” J.A. 426. Christner also states that, contrary to the

allegations in Searle’s complaint, none of the Defendants’ invoices contained or were

required to contain “certification of compliance with” the PWS or other regulations. J.A.

426–27. With respect to government payments to the Defendants, Christner states that

based upon the type of contract, “payments . . . would have been made irrespective of the

content of the validation certificates.” J.A. 426.




                                              6
                   2. The Government’s Role in Drafting the Manuals

      After the contractor submitted a Preliminary Technical Manual, various

government agencies would review and modify it. TACOM would gather those edits and

return them to the contractor, and the process would repeat itself until no changes were

suggested.   Christner’s and Miller’s declarations each state that “after [Preliminary

Technical Manual] #1 . . . all changes were made at the express direction of the

government.” J.A. 368, 423.

                        3. Gasket and General Purpose Gloves

      The Army created and provided to TTGI a Logistics Support Analysis Record (a

“LSAR”) for the Mine-Clearing Vehicle.           The LSAR includes the Provisioning

Requirements, which is a list of items available for purchase by the Army.          The

Provisioning Requirements that TTGI received had an entry for a gasket, NSN 5330-00-

695-9116. Though TACOM thought otherwise, the gasket could not be procured at the

time that TACOM provided the LSAR to TTGI. According to Christner, “[a]ny initial

inaccuracy regarding the specified gasket was not the fault of . . . TTGI, and has since

been corrected.” J.A. 429. And Miller states that “TTGI notified TACOM of the error,

which has since been corrected.” J.A. 371.

      The Provisioning Requirements also had an entry for “general purpose gloves,”

NSN 8415-01-136-0078, which could not be procured at the time that TACOM provided

the LSAR to TTGI. Christner’s declaration states that “TTGI notified TACOM . . . that

the general purpose gloves . . . were no longer available. . . . Any initial inaccuracy




                                             7
regarding the specified general purpose gloves was not the fault of [TTGI], and has since

been corrected.” J.A. 430. Miller’s declaration states the same.

                                            C.

       The district court rejected Searle’s motions to strike the declarations and granted

summary judgment in favor of the Defendants. As the district court explained:

       The declarations at issue contain relevant, legally obtained information and
       establish the facts necessary to determine whether Plaintiff’s claims are
       meritorious. The record does not support Plaintiff’s contention that
       regulations were violated in obtaining the declarations. . . .

              Per the Christner declaration, the record supports a finding that
       Defendants met the [U.S. ex rel. Touhy v. Ragen, 340 U.S. 462 (1951)]
       prerequisites for obtaining official information from employees of federal
       agencies as codified at 32 C.F.R. § 516.41(d) and Army Regulation 27-40,
       7-2(d). DRS Defendants and TTGI each sent timely, written Touhy
       requests to the Department of the Army stating that they requested specific
       information from Mr. Christner and others concerning this litigation. . . .
       Defendants were under no obligation to inform Plaintiff or his counsel
       about the Touhy request and did not do so. See 32 C.F.R. § 516.41(d).
       Like the Defendants, Mr. Christner and the officials at the U.S. Army also
       complied with the Touhy regulations.

              Likewise, Plaintiff offers no support for his claim that the Miller
       declaration is inadmissible. . . . A mere accusation of bad faith is
       insufficient to mount an argument for striking evidence.

U.S. ex rel. Searle, 2015 WL 6691973, at *1–2. Then, based in large part upon the

Christner declaration, the court held that all of Searle’s claims failed as a matter of law.

Id. at *7–15 (explaining that Searle could not establish a single element of his False

Claim Act claims under either an express or implied theory of certification and that there

was no evidence of a conspiracy).




                                             8
                                             II.

       Searle contends that the district court abused its discretion in refusing to strike the

declarations. Searle also contends that the district court erred in granting summary

judgment to the Defendants, but that part of his argument ignores the implications of the

declarations.

       We review the denial of a motion to strike a declaration for abuse of discretion,

see FDIC. v. Cashion, 720 F.3d 169, 173–74 (4th Cir. 2013), and a grant of summary

judgment de novo, Newport News Holdings Corp. v. Virtual City Vision, Inc., 650 F.3d
423, 434 (4th Cir. 2011). The district court committed no abuse of discretion. As it

explained, the Defendants followed relevant regulations in obtaining the Christner

declaration, and each declaration satisfies Federal Rule of Civil Procedure 56(c)(4),

which provides the requirements for using a declaration to support a motion for summary

judgment. And after denying the motions to strike, the district court correctly granted

summary judgment in favor of the Defendants because there was no evidence that they

had made a false statement or participated in a fraudulent course of conduct. See 31

U.S.C. § 3729(a)(1)(C) (imposing liability on any person who, as relevant here, conspires

to make a false statement or participate in fraudulent conduct in violation of

§ 3729(a)(1)(A)); U.S. ex rel. Harrison v. Westinghouse Savannah River Co., 352 F.3d
908, 913 (4th Cir. 2003) (providing that a plaintiff must show, inter alia, a false statement

or fraudulent course of conduct to establish a violation of § 3729(a)(1)(A)). Simply put,

Searle has no answer to the Christner declaration, which, standing unopposed, forecloses




                                              9
a finding that the Defendants made an express or implied false statement or participated

in a fraudulent course of conduct.

       Accordingly, we affirm for the reasons stated by the district court. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                           10